DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LAZZO MARTIN,
                                 Appellant,

                                     v.

                           VIVIAN SUAREZ,
                               Appellee.

                              No. 4D20-2766

                              [March 10, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502019CA011544XXXXMB.

  Robert O. Gonzalez of Robert O. Gonzalez, PLLC, Lake Worth, for
appellant.

    Joel H. Feldman of Johnson, Ritchey & Feldman, P.A., Boca Raton,
for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.